Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, is “the density” (line 6) somehow a density (value) of the combination of the scale and buoy (after all, they are made of different materials), or are  the densities of each of the scale and buoy individually less that that of the liquid?  The plain words of the claim call for the former, but the specification suggests the latter.  
	As to claims 18,19 and 20, “the floating scale” lacks antecedent basis, or maybe the dependencies are not correct.  
	As to claim 20, “the plurality of orifices” lack antecedent basis, or maybe the dependency is incorrect.
	As to claims 5,13, how does “calibrated” further narrow a marking?  The term is adjective, so it needs be structurally descriptive.  Does it just mean - - accurate - - ?  The specification provides the term “calibrated”, but nothing more.  Possibly, Applicant’s system permits for the measurements to be calibrated.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al ‘558.
Koichi et al 2009210558 teach an apparatus to detect cyro liquid (nitrogen) level in container, including: indicator 21/212/223 (especially, indicia 213D on transparent cylinder 213, Figure 3) attached to upper end of container; floating scale in the container such that the scale moves up and down, the scale including top end 203 enclosed in the indicator and bottom end attached to a buoy 201.  
Density of the scale/buoy relative to the liquid is not referred to.
As to claims 1,2,4, it would have been obvious to employ a scale/buoy having density less than the liquid as one of ordinary skill that such would allow for a greater level of sensitivity/range of the indicator.
As to claim 3, the container 1 is vacuum insulated, suggestive of a desire to maintain the liquid, suggestive of employing a freezer for long term protection.
As to claim 5, note the visible the visible markings 213D (Figure 3 on transparent on transparent cylinder 213).
As to claims 6,7,8, the materials for the scale need only be usable with cryo fluid, suggestive of glass and EPS.
As to claim 9, note container 111 and cover 112 (or container 112 and cover 111).

Claim(s) 13-18 is/are rejected under 35 U.S.C. 102a1/a2 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koichi et al ‘558.
Koichi et al 2009210558 teach an apparatus to detect cyro liquid (nitrogen) level in container, including: indicator 21/212/223 (especially, indicia 213D on transparent cylinder 213, Figure 3) attached to upper end of container; floating scale in the container such that the scale moves up and down, the scale including top end 203 enclosed in the indicator and bottom end attached to a buoy 201.
As to claims 13,14, either the visible markings 213D (Figure 3 on transparent on transparent cylinder 213) are calibrated markings, or in the alternative, it would have been obvious to so space the markings at the time of applying such to allow for accurate visual measuring.
As to claim 15, the container 1 is vacuum insulated, suggestive of a desire to maintain the liquid, suggestive of employing a freezer for long term protection.
As to claim 16, the materials for the scale need only be usable with cryo fluid, suggestive of glass and EPS.
As to claim 17, note container 111 and cover 112 (or container 112 and cover 111).
As to claim 18, note container 111 and insulated jacket 112.

As to claims 1,2,4, it would have been obvious to employ a scale/buoy having density less than the liquid as one of ordinary skill that such would allow for a greater level of sensitivity/range of the indicator.
As to claim 3, the container 1 is vacuum insulated, suggestive of a desire to maintain the liquid, suggestive of employing a freezer for long term protection.
As to claim 5, note the visible the visible markings 213D (Figure 3 on transparent on transparent cylinder 213).
As to claims 6,7,8,17-20 the materials for the scale need only be usable with cryo fluid, suggestive of glass and EPS.
As to claim 9, note container 111 and cover 112 (or container 112 and cover 111).

Claim(s) 9-12,17-20 is/are rejected under 35 U.S.C. 102a1/a2 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koichi et al ‘558, as applied against claims 1 and  and 13, and further in view of either Gnadinger et al  8,992,684 or JP0415019. 
As to claims 9,11,12,17,19,20, Gnadinger et al ‘684 teaches (Figure 5; Para 31) use of a cover 252 that has hold 256 to prevent sloshing in a liquid level sensor, suggestive of employing such in Koichi.  The cover has openings 256.  As to claims 10,18, there is a container 111 and insulation jacket 112.  
As to claims 9,11,12,17,19,20, JP041509 teaches (Figure) use of a cover 3 that has bottom holes to prevent sloshing in a liquid level sensor, suggestive of employing such in Koichi.  The cover has openings in the bottom.  As to claims 10,18, there is a container 111 and insulation jacket 112.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shu et al 207163543 teach (Figures A,B) an apparatus, including: indicator 1 attached to the upper end of the container; floating scale 3 in the container, the scale having top end and bottom ends in the container.  However, the scale is not “enclosed” in the indicator as called for in Applicant’s claim 1, and is not “disposed in” the indicator as called for in Applicant’s claim 13.
Pan et al 108375407 teach a cryo liquid level sensor, including: indicator 16 in a container 3; and vertically movable floating scale 1 positioned in the container.  However, the top end of the scale  is not “enclosed” in the indicator as called for in Applicant’s claim 1.
Akihiko H0943027 teaches a cover 10 over a floating scale portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861